Title: To George Washington from Henry Knox, 9 June 1789
From: Knox, Henry
To: Washington, George



Sir
War Office June 9th 1789

In obedience to the desire expressed in your letter of yesterday, I shall immediately proceed to make out a general statement

of the present situation of the war department, conformably to the principles you were pleased to suggest, and submit the same to your consideration. I have the honor to be sir with the highest respect Your most obedient and humble Servant

H. Knox

